Name: 86/136/EEC: Council Decision of 17 April 1986 authorizing the extension, for the period from 2 May to 2 November 1986, of the sea fisheries agreement between the Government of the Kingdom of Spain and the Government of the People' s Republic of Angola
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe;  Africa
 Date Published: 1986-04-23

 Avis juridique important|31986D013686/136/EEC: Council Decision of 17 April 1986 authorizing the extension, for the period from 2 May to 2 November 1986, of the sea fisheries agreement between the Government of the Kingdom of Spain and the Government of the People' s Republic of Angola Official Journal L 106 , 23/04/1986 P. 0034 - 0034*****COUNCIL DECISION of 17 April 1986 authorizing the extension, for the period from 2 May to 2 November 1986, of the sea fisheries agreement between the Government of the Kingdom of Spain and the Government of the People's Republic of Angola (86/136/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 167 (3) thereof, Having regard to the proposal from the Commission, Whereas on 2 November 1984 the Government of the Kingdom of Spain signed with the Government of the People's Republic of Angola a sea fisheries agreement for a period of one year; whereas that agreement continues to apply for further periods of six months unless notice of its denunciation has been given at least three months before the end of each such period; Whereas Article 167 (2) of the Act of Accession lays down that the provisions of fisheries agreements concluded by the Kingsom of Spain with third countries before accession to the Commission shall not be affected during the period when the provisions of such agreements are provisionally maintained; Whereas the Kingdom of Spain, before its accession to the Community, renewed the abovementioned agreement for the period up to 2 May 1986; Whereas under Article 167 (3) of the Act of Accession the Council is to adopt, before the expiry of the fisheries agreements concluded by the Kingdom of Spain with third countries, provisions appropriate for the continuation of fishing activities resulting therefrom, including the possibility of extension; Whereas, pending conclusion of a fisheries agreement between the European Economic Communities and the Government of the People's Republic of Angola, it is in the interests of the Community to authorize the Kingdom of Spain to renew for a further six months the agreement in question, in order to avoid fishing by the Community vessels concerned being interrupted, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Spain is authorized to extend, for the period from 2 May 1986 to 2 November 1986, the fisheries agreement concluded on 2 November 1984 with the People's Republic of Angola. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Luxembourg, 17 April 1986. For the Council The President E. M. SCHOO